Citation Nr: 0117600	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  00-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an effective date prior to August 7, 1981, for 
the grant of service connection for bipolar affective 
disorder.

Entitlement to an effective date prior to August 7, 1981, for 
a 100 percent evaluation for bipolar affective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active military service from August 1962 to 
August 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Louisville, Kentucky.  Jurisdiction over the claims folders 
was subsequently transferred to the RO in Nashville, 
Tennessee.  The veteran failed to report for a video 
conference hearing scheduled in April 2001 in connection with 
his claim.  See 38 C.F.R. §§ 20.700(e), 20.702(d), 20.704(d) 
(2000).  Thereafter, he did not request that the hearing be 
rescheduled or that a personal hearing be scheduled.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1979, the 
RO found that no new and material evidence had been received 
to warrant reopening the claim of entitlement to service 
connection for a psychiatric disorder.

2.  The veteran has not raised the issue of CUE in the May 
1979 RO decision.

3.  Thereafter, a claim to reopen was not received prior to 
August 7, 1981.


CONCLUSION OF LAW

The criteria for an effective date prior to August 7, 1981, 
for the grant of service connection or the assignment of a 
100 percent rating for bipolar affective disorder have not 
been met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Any application 
for a benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.160(e) (2000).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2000).

38 C.F.R. § 3.157 (2000) identifies the circumstances under 
which a report of examination or hospitalization, including 
examination or hospitalization by VA, may be accepted as a 
claim for increase or to reopen.  It provides that a report 
of VA examination or hospitalization may be accepted as a 
claim to reopen under certain circumstances if a formal claim 
for compensation has been disallowed because the service-
connected disability is noncompensable in degree.  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

A decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims (Court) within 120 days 
from the date of mailing of notice of the decision, provided 
that a notice of disagreement concerning an issue which was 
before the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).

After a final and binding decision, a claim may be reopened 
based on receipt of new and material evidence.  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.  
Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
presumptive service connection will be the date entitlement 
arose, if a claim is received within one year after 
separation from active duty.  Otherwise the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  

Where service connection is established based on receipt of 
new and material evidence received within an appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  If new and 
material evidence is received after final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q), (r).

Factual Background

The RO first received a formal claim of entitlement to 
compensation benefits based on a nervous disorder in December 
1968.  By letter dated in March 1969, the RO notified the 
veteran his claim was denied.  In April 1969, the RO received 
another formal application form.  By letter dated in August 
1969, the RO informed the veteran that no change was 
warranted in the prior decision denying compensation benefits 
and also that he was not eligible for pension.  By letter 
dated in September 1969, he was advised no change was 
warranted in the prior decision.  The veteran did not appeal 
those decisions.  

In June 1974, the RO received a completed application form in 
which the veteran claimed entitlement to benefits based on 
manic depression.  By letter dated in September 1974, the RO 
informed the veteran his claim was denied.  VA Form 1-4107 
accompanied the claim, notifying the veteran of his appellate 
rights.  He did not appeal.

By letters dated in November 1974 and January 1975, the RO 
advised the veteran it had considered additional evidence and 
that such was not sufficient to reopen his claim.  The RO 
again provided the veteran with notice of his appellate 
rights.  The veteran appealed to the Board.  The Board first 
remanded the claim of entitlement to service connection for a 
schizophrenic reaction for further development.  Then, by 
final decision dated in June 1976, the Board denied service 
connection for schizophrenic reaction.

In September 1976, the veteran claimed entitlement to pension 
benefits based on his psychiatric illness.  In November 1976, 
the RO denied entitlement to pension benefits.  The veteran 
appealed and in March 1978, the Board remanded the claim.  
Thereafter, the RO established the veteran's entitlement to 
pension benefits, effective August 1, 1977.

In September 1978, the RO received a lay statement pertinent 
to the veteran's in-service manifestations of psychiatric 
illness.  By letter dated in October 1978, the RO advised the 
veteran his claim remained denied as the statement was not 
considered new and material evidence to reopen his claim.  He 
was advised of his appellate rights.  He did not appeal.

In November 1978, the RO received a statement in which Dr. 
Kuglar related schizophrenia to the veteran's service.  By 
letter dated in November 1978, the RO declined to reopen the 
veteran's claim and notified him of his appellate rights.  
The veteran did not appeal.  Thereafter the RO received 
another lay statement.  By letter dated in June 1979, the RO 
advised the veteran of its May 1979 determination that no new 
and material evidence had been received and his service 
connection claim was denied.  The veteran did not appeal.

The next item in the claims file is a statement from a 
physician date-stamped as received August 25, 1981, which 
sets out the veteran's difficulties in receiving educational 
and vocational training due to his psychiatric illness.  The 
RO continued to deny the veteran's service connection claim 
by decision dated in August 1981, and properly notified him 
of that decision.

VA outpatient records received June 14, 1982, reflect 
psychiatric treatment on March 24, 1981, April 28, 1981, June 
22, 1981, and August 7, 1981.

On July 12, 1982, the RO received a statement from the 
veteran in which he articulated arguments pertinent to 
entitlement to service connection for a psychiatric 
disability.  The RO continued to deny the veteran's claim in 
a decision dated in July 1982; the veteran disagreed with 
that decision.  In a decision dated in March 1984, the Board 
determined the veteran's claim of entitlement to service 
connection for a psychiatric disorder was reopened, but 
denied entitlement to such benefit.

By decision dated in December 1984, the RO again denied 
reopening of the veteran's claim of entitlement to service 
connection for a psychiatric disability; the veteran 
appealed.  In a decision dated in December 1985, the Board 
declined to reopen the veteran's claim.  The veteran 
thereafter requested Reconsideration of his claim.  In March 
1998, pursuant to 38 U.S.C.A. § 7103 (West 1991), 
Reconsideration was ordered.

In June 1998, the Board issued a Reconsideration decision 
that replaced prior Board decisions dated in March 1984 and 
December 1985 and determined that the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
was reopened and that service connection was warranted.  In a 
July 1998 rating decision implementing the Board decision, 
the RO granted service connection and assigned a 100 percent 
disability evaluation for bipolar affective disorder, 
effective August 7, 1981.

Analysis

The veteran contends that insofar as he has manifested 
symptoms attributed to a diagnosis of schizophrenia during 
and since service, the effective date of his grant of service 
connection and assignment of a 100 percent rating should be 
the day following his discharge from service, August 6, 1965.  
Here, the Board recognizes that the 100 percent evaluation 
assigned for the veteran's psychiatric disability cannot be 
made effective prior to the effective date of the service 
connection grant.

With respect to the effective date of the service connection 
grant, the Board first notes that the RO first received a 
claim for benefits in 1968, more than one year after service 
discharge.  Therefore, an effective date the day following 
discharge is not warranted.  38 C.F.R. § 3.400(b)(2)(i).

The Board next notes that the RO and the Board denied the 
veteran entitlement to service connection for a psychiatric 
disorder in multiple decisions.  Specifically, by final 
decision dated in June 1976, the Board denied service 
connection.  See 38 U.S.C. § 4004(b) (1970) [38 U.S.C.A. 
§ 20.1100].  Thereafter the RO denied the veteran's claim in 
October and November 1978 and, finally, in May 1979.  Here 
the Board notes that the RO, in connection with multiple 
prior decisions, advised the veteran of his appellate rights.  
The RO again notified the veteran of his appellate rights in 
connection with decisions made in October and November 1978.  
Despite such notification, he did not appeal.  To the extent 
it does not appear the RO notified the veteran of his 
appellate rights in connection with the May 1979 decision, 
the Court has held that, although current case law requires 
notice to the appellant of appellate rights, such law and 
regulations (38 U.S.C.A. § 5104(a) (West 1991), 38 C.F.R. §§ 
3.103, 19.25, 19.109, 19.110 (2000)) were not in effect prior 
to 1980.  Parham v. West, 13 Vet. App. 59 (1999).  Thus, the 
above-cited decisions, to include that in May 1979, became 
final.  38 C.F.R. § 19.153 (1978) [38 C.F.R. § 20.1103 
(2000)].

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  In Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992), the Court propounded a three-
pronged test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The veteran has 
not raised the matter of CUE in the May 1979 RO decision; he 
has neither identified erroneous facts before the RO in May 
1979 nor misapplication of governing laws at that time.  
Accordingly, the May 1979 RO decision remains final.

Subsequent to 1979, the first document in which the veteran 
evidenced an intent to reopen his claim, see 38 C.F.R. 
§ 3.156(a), is that date-stamped as received July 12, 1982.  
The law provides that the effective date of entitlement to 
benefits granted based on new and material evidence will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  Based on such, the effective date in 
this case would be July 12, 1982.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, formal and 
informal, for benefits.  An informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  The record reflects 
that in the interim between May 1979 and July 1982, the 
veteran claimed entitlement to compensation based on physical 
problems, or, submitted documentation and inquiries relevant 
to schooling, and did not reference a claim for service 
connection for psychiatric illness.  There is no indication 
that the veteran attempted to reopen his previously denied 
claim prior to July 12, 1982.  

It is unclear what legal authority the RO used to determine 
the August 7, 1981 effective date, as the terms of 38 C.F.R. 
§ 3.157 pertaining to informal claims apply only after a 
claim for compensation has been allowed, or disallowed for 
the reason that the service-connected disability is not 
compensable in degree.  In this case, there was no 
adjudication of the type required by 38 C.F.R. § 3.157(b).  
Thus application of 38 C.F.R. § 3.157(b)(1) to assign an 
effective date based on treatment August 7, 1981, was not 
appropriate.  

Moreover, even were 38 C.F.R. § 3.157(b)(1) applicable, then 
the assigned date, August 7, 1981, is the earliest date of 
treatment within the one year period prior to receipt of the 
veteran's July 12, 1982, claim to reopen.  Earlier VA 
treatment entries, although of record, are outside that one-
year period and thus may not be used to assign an earlier 
effective date.

Thus, the Board concludes that a claim to reopen after the 
final May 1979 RO decision was not received prior to August 
7, 1981.  Therefore, an earlier effective date is not 
warranted.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue.  However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107(b)).





ORDER

An effective date prior to August 7, 1981, for the grant of 
service connection for bipolar affective disorder is denied.

An effective date prior to August 7, 1981, for a 100 percent 
evaluation for bipolar affective disorder is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

